DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/20 has been considered. A copy of form PTO-144 is attached.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
4. The following is an examiner's statement of reasons for allowance:
The closest reference is Takahashi et al (US 2004/0051817) who discloses a wick liquid sensor (1), comprising: a light source (18) configured to illuminate a surface of the wick (i.e., multilayered color filter 2’); the color filter (2’) comprised of a microporous material (11, 12); a detector (19) configured to detect an intensity of light (Lb) which is reflected by the wick (2’) and determine the intensity of reflected light (Lb) (par. [0088]); the detector (19) is configured to measure an amount of liquid in the wick (2’) is based on the intensity of the wick reflected light (par. [0088]). However, Takahashi et al fails to teach the use of a particle growth tube of a particle condensation system containing a wick.
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 7 and 13.
particle growth chamber tube of the particle condensation system containing a wick, the wick comprised of a microporous material which reflects light when dry and becomes translucent as pores in the wick fill with liquid”, in combination with the rest of the limitations of claims 1, 7 and 13.
	Claims 2-6, 8-12 and 14-20 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            January 30, 2021